NOTICE OF ALLOWABILITY

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 3-9, 12-19 are allowed.
Claims 2 and 10-11 are cancelled.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the joint body (of claim 4) must be shown (and labeled) or the feature(s) canceled from the claim(s).  It appears the joint body 281 is shown, but unlabeled, in Fig. 15.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for 

Allowable Subject Matter
Claims 1, 3-9, 12-19 are allowed.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record fails to teach the totality of the invention, including, in combination with the additionally claimed elements, a motion-limiting hole (140) is provided in the center of the sliding surface (120), and a motion-limiting protrusion (260) that corresponds to the motion-limiting hole (140) is provided on the bottom surface of the sliding body (200), whereby the motion-limiting protrusion (260) is prevented from deviating from the motion-limiting hole (140), thereby allowing the sliding body (200) to be maintained on the sliding platform (100) without being slipped off therefrom.

Regarding claim 5, the prior art of record fails to teach the totality of the invention, including, in combination with the additionally claimed elements, wherein a collapse-preventing ring (290) having a lower end thereof held to an outer circumference of the sliding platform (100) and an upper end thereof held to an outer circumference of the sliding body (200) is provided, a locking hole (202) is provided to a predetermined depth along an outer circumference of the sliding body (200), and a locking protrusion (292) protruded toward the locking hole (202) is provided on an upper end of the collapse-preventing ring (290), wherein the locking protrusion (292) is engaged with the locking hole (202), thereby allowing the sliding body (200) to be movable and preventing the sliding body (200) from slipping off from the sliding platform (100).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE WALRAED-SULLIVAN whose telephone number is (571)272-8838.  The examiner can normally be reached on Monday - Friday 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571)270-3238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KYLE WALRAED-SULLIVAN

Art Unit 3635



/KYLE J. WALRAED-SULLIVAN/Primary Examiner, Art Unit 3635